DETAILED ACTION
This is in response to the Patent Application filed 11/30/2018 and the Response to the Election/Restriction Requirement filed 12/4/2020 wherein claims 1-17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Figures 2-4) in the reply filed on 12/4/2020 is acknowledged.  The traversal is on the ground(s) that there is a lack of serious burden on the examiner. This is not found persuasive because, as discussed in the requirement for restriction mailed 10/22/2020, even though the species are directed to fuel leak detection systems, they disclose different structure such as the number and location of the hazardous gas sensor panels and the details of the connections of the panel(s) to the sensors. These structural differences require a different field of search e.g., searching different groups/subgroups and/or employing different search queries. See MPEP 808.02 C.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 10, and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/4/2020.
Claims 1-2, 4-9, and 11-13 are examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate a “top wall” described in Paragraphs 0020-0023 and shown in Figure 1 and is also used to designate a location outside of the gas turbine enclosure in Figure 2.  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “sensor array 168” (Paragraph 0026).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities: 
“a second accumulation level of turbine fuel vapors” (Claim 9, lines 10-11) is believed to be in error for - - a second accumulation level of turbine liquid fuel vapors - -; and
“the detected accumulation level” (Claim 9, line 12) is believed to be in error for - - the detected second accumulation level - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites the limitation "the sensor array" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the gas turbine system" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the detected accumulation level" in line 12. It is unclear if the “detected accumulation level” is referring to the “first accumulation level of turbine liquid fuel vapors” recited in line 6 of claim 2, the “second accumulation level of turbine fuel vapors” recited in lines 10-11 of Claim 9, or a different accumulation level.
Claims 11-13 are rejected for the same reasons discussed above based on their dependency to claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konatham et al. (US 2015/0308915).
Regarding Independent Claim 2, Konatham teaches (Figures 1-3) a liquid fuel module leak detection system (see Figure 2) for a gas turbine enclosure (100) including a liquid fuel module (106; see 
a tube probe array (the array of probes at 132, 138) positioned adjacent a floor (101) of the gas turbine enclosure (100) under the liquid fuel module (106; see Figure 2 and Paragraph 0013), the tube probe array (the array of probes at 132, 138) including at least one tube (at 132; see Figures 2-3) having at least one opening (122); and
a first hazardous gas sensor panel (sensor system 120) in communication with (see Figure 2 and Paragraph 0017) the tube probe array (the array of probes at 132, 138), the first hazardous gas sensor panel (at 120) detecting a first accumulation level of turbine liquid fuel vapors (Paragraph 0017) in the gas turbine enclosure (100) from the liquid fuel module (106; see Figure 2 and Paragraph 0013) based on input from the tube probe array (the array of probes at 132, 138), and creating an alarm (Paragraph 0003) in response to the detected first accumulation level exceeding a first predetermined amount (see Paragraph 0003 and 0018).
Regarding Claim 4, Konatham teaches the invention as claimed and as discussed above. Konatham further teaches (Figures 1-3) wherein the sensor array (at 120) is in close proximity to the floor (101) of the gas turbine enclosure (100).
It is noted that the term “proximity” is interpreted using Merriam-Webster’s online dictionary definition “the state of being near”.
Regarding Claim 5, Konatham teaches the invention as claimed and as discussed above. Konatham further teaches (Figures 1-3) wherein the tube probe array (the array of tubes at 132, 138) comprises a plurality of tubes (132; see Figure 3).
Regarding Claim 6, Konatham teaches the invention as claimed and as discussed above. Konatham further teaches (Figures 1-3) wherein the plurality of tubes (132; see Figures 2-3) each comprises a plurality of openings therein (openings 122; see Figures 2-3).
Regarding Claim 7,
Regarding Claim 8, Konatham teaches the invention as claimed and as discussed above. Konatham further teaches (Figures 1-3) wherein each tube (132) delivers air from adjacent (air near 101; see Figures 2-3 and Paragraph 0018) the liquid fuel module (106; see Figures 2-3 and Paragraph 0018) to the first hazardous gas sensor panel (sensor system 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Applicant’s Figure 1) in view of Konatham et al. (US 2015/0308915).
Regarding Independent Claim 1, Applicant’s Admitted Prior Art teaches (Figure 1) a fuel leak detection system (see Figure 1) for a gas turbine enclosure (110) for a gas turbine system (90), the gas turbine enclosure (110) including a fuel delivery system (98) therein, the fuel leak detection system (100, 120) comprising:
a fuel leak detection and ventilation system (100, 120) including:

	a ventilation system (120) including a fan and air flow outlet (128) and an air flow inlet (126), wherein the fan (at 128) directs an air flow sweep (see Applicant’s Figure 1 and Paragraph 0021) through the air flow inlet (126) along the floor (116) of the gas turbine enclosure (110); and
	a first hazardous gas sensor panel (124) in communication with the pipe array (122) and the ventilation system (120), the first hazardous gas sensor panel (124) detecting an accumulation level of turbine fuel vapors (see Applicant’s Figure 1 and Paragraphs 0020 and 0024) in the gas turbine enclosure (110) based on input (via 134, 138) from the pipe array (122), and activating the ventilation system (120) in response to the detected second accumulation level exceeding a second predetermined amount (for example 10% of LEL concentration;  see Applicant’s Figure 1 and Paragraph 0024). Applicant’s Admitted Prior Art does not teach that the gas turbine enclosure includes a liquid fuel module having a liquid fuel module leak detection system including: a sensor array positioned adjacent a floor of the gas turbine enclosure under the liquid fuel module, the sensor array including at least one hazardous gas sensor for detecting another accumulation level of turbine liquid fuel vapors in the gas turbine enclosure from the liquid fuel module, and creating an alarm in response to the at least one hazardous gas sensor detecting the first accumulation level exceeding a first predetermined amount.
Konatham teaches (Figures 1-3) a gas turbine enclosure (100) that includes a liquid fuel module (106, see Figure 2 and Paragraph 0013) having a liquid fuel module leak detection system (102) including: a sensor array (at 120) positioned adjacent a floor (101) of the gas turbine enclosure (100) under the liquid fuel module (106), the sensor array (at 120) including at least one hazardous gas sensor (140; see Paragraphs 0017-0019) for detecting an accumulation level of turbine liquid fuel vapors (a concentration of fuel in the air; see Paragraph 0018) in the gas turbine enclosure (100) from the liquid fuel module (106), and creating an alarm (Paragraph 0003) in response to the at least one hazardous gas sensor (140) detecting the accumulation level (the concentration of fuel in the air; see Paragraph 0018) exceeding a predetermined amount (a percent of a lower explosive limit; see Paragraph 0018-0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Applicant’s Admitted Prior Art to include the gas turbine enclosure includes a liquid fuel module having a liquid fuel module leak detection system including: a sensor array positioned adjacent a floor of the gas turbine enclosure under the liquid fuel module, the sensor array including at least one hazardous gas sensor for detecting another accumulation level of turbine liquid fuel vapors in the gas turbine enclosure from the liquid fuel module, and creating an alarm in response to the at least one hazardous gas sensor detecting the first accumulation level exceeding a first predetermined amount, as taught by Konatham, in order to improve the fuel leak detection system by positioning probes close to potential leak sources where the concentration of fuel in air is comparatively high relative to other areas in the enclosure (Paragraph 0010).

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Konatham et al. (US 2015/0308915) in view of Applicant’s Admitted Prior Art (Applicant’s Figure 1).
Regarding Claim 9, Konatham teaches the invention as claimed and as discussed above. Konatham further teaches (Figures 1-3) a ventilation system (at 116, 118) including a fan (118) and an air flow outlet (124), wherein the fan (118) directs an air flow sweep (see Figures 2-3) through the air flow inlet (at 122) along the floor (at 101) of the gas turbine enclosure (100). Konatham does not teach a turbine fuel leak detection and ventilation system including: a pipe array positioned adjacent the floor of the gas turbine enclosure and under a combustor fuel delivery system for a combustor of the gas turbine system, the pipe array including at least one pipe having at least one opening therein; a second hazardous gas sensor panel in communication with the pipe array and the ventilation system, the second hazardous gas sensor panel detecting a second accumulation level of turbine fuel vapors in the gas turbine enclosure based on input from the pipe array, and activating the ventilation system in response to the detected accumulation level exceeding a second predetermined amount.
Applicant’s Admitted Prior Art teaches (Figure 1) a turbine fuel leak detection and ventilation system (100, 120) including: a pipe array (122) positioned adjacent the floor (116) of the gas turbine enclosure (110) and under a combustor fuel delivery system (98) for a combustor (94) of the gas turbine system (90), the pipe array (122) including at least one pipe (130) having at least one opening therein (at 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Konatham to include the turbine fuel leak detection and ventilation system comprising: a pipe array positioned adjacent the floor of the gas turbine enclosure and under a combustor fuel delivery system for a combustor of the gas turbine system, the pipe array including at least one pipe having at least one opening therein; a hazardous gas sensor panel in communication with the pipe array and the ventilation system, the hazardous gas sensor panel detecting an accumulation level of turbine fuel vapors in the gas turbine enclosure based on input from the pipe array, and activating the ventilation system in response to the detected accumulation level exceeding a predetermined amount, as taught by Applicant’s Admitted Prior Art, in order to siphon an environmental sample/air from the gas turbine enclosure and detects an accumulation level of turbine fuel gas based on input from a pipe array (Paragraph 0024).
Regarding Claim 11, Konatham in view of Applicant’s Admitted Prior Art teaches the invention as claimed and as discussed above. Konatham in view of Applicant’s Admitted Prior Art does not teach, as discussed so far, wherein the pipe array comprises a plurality of pipes.
Applicant’s Admitted Prior Art teaches (Figure 1) a pipe array (122) comprising a plurality of pipes (130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Konatham in view of Applicant’s Admitted Prior Art to include the pipe 
Regarding Claim 12, Konatham in view of Applicant’s Admitted Prior Art teaches the invention as claimed and as discussed above. Konatham in view of Applicant’s Admitted Prior Art does not teach, as discussed so far, wherein the plurality of pipes each comprises a plurality of openings therein.
Applicant’s Admitted Prior Art teaches (Figure 1) wherein the plurality of pipes (130) each comprises a plurality of openings therein (136).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Konatham in view of Applicant’s Admitted Prior Art to include the plurality of pipes each including a plurality of openings therein, as taught by Applicant’s Admitted Prior Art, for reasons discussed above in claim 10.
Regarding Claim 13, Konatham in view of Applicant’s Admitted Prior Art teaches the invention as claimed and as discussed above. Konatham in view of Applicant’s Admitted Prior Art does not teach, as discussed so far, a suction device coupled with the pipe array, the suction device drawing a vacuum on the pipe array.
Applicant’s Admitted Prior Art teaches (Figure 1) a suction device (138) coupled with (via 134) the pipe array (122), the suction device (138) drawing a vacuum on (see Applicant’s Paragraph 0023) the pipe array (122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Konatham in view of Applicant’s Admitted Prior Art to include the suction device coupled with the pipe array, the suction device drawing a vacuum on the pipe array, as taught by Applicant’s Admitted Prior Art, for reasons discussed above in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching a tube probe or pipe array for the detection of hazardous gases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741